internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil b name c name d name x number y dollars amount z name dear you asked for advance approval of your employer-related scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request letter catalog number 58264e your letter indicates you will operate an employer-related scholarship program called z z's purpose is to provide scholarships to deserving children of the employees of b as well as employees and independent contractors of c collectively called d the deserving children must be interested in or intend to pursue a post-high school course of study at either a college university or other post-secondary educational_institution in the united_states z is publicized through the c quarterly newsletter which is also sent to all of the independent contracted distributors and you will also post the program information in a conspicuous place the amount of each scholarship is y dollars per academic year renewable for up to four years your specific criteria used to determine eligibility is as follows the applicant must be a child of a current employee of b or c who has worked for the company for at least one year prior to the date of submission of the application or the child of a current independent contracted distributor who has been an independent contracted distributor with c for a least one year prior to the date of submission of the application the applicant must have completed his her high school junior year with a cumulative grade point average gpa of at least or if the applicant has graduated from high school or attended college prior to submission of the application he she must have maintained a gpa of for all academic work completed and be under the age of on the date of submission of the application the applicant must have documented positive-impact involvement consistent with capacity and circumstances and or significant improvement success in scholarship and community involvement determined through letters of recommendation each applicant is required to provide the following a completed application two letters of recommendation from the choice of high school teachers administrators counselors employers or individuals with signifincant knowledge of the applicant's experience and education proof of college acceptance or current student enrollment a letter of college acceptance is required for the receipt of funds the most recent official transcript demonstrating a gpa and a personal essay not exceeding x words on why the scholarship should be awarded to the applicant a selection committee consisting of at least two and not more than three professionals selected by you and suitable to evaluate applicants for a scholarship subject_to the guidance set forth in revproc_76_47 and will have the sole discretion of determining scholarship recipients the committee will select scholarship recipients and letter catalog number 58264e award scholarship funds upon evidence of registration at an accredited post-secondary institution members of the selection committee will serve three-year terms if a vacancy occurs on your selection committee the remaining members may nominate an individual for membership on the committee but final authority to appoint members to the committee remains with you the selection committee will conduct an initial review of the applications to determine that each applicant is a child of a current employee of b or cor child of a current independent contracted distributor of c who has worked for one-year prior to the submission of the application after the initial review your committee reviews each applicant's gpa for all academic work completed which is the primary criterion for eligibility and ranking of applications however since an applicant can apply in the senior year of high school the selection committee weighs the cumulative gpa for the last two years of high school as the significant cumulative gpa for eligibility consideration in special cases the committee may take into primary consideration the last year of high school if the applicant can demonstrate a clear pattern of grade improvement leading to a gpa in the senior year for college applicants the gpa for all college work and less than years of age remains the primary criterion and those applicants will be ranked by cumulative gpa the cumulative gpa accounts for an initial of an applicant's ranking for an award with the highest average s receiving points and all other applicants ranked by gpa with a one point subtraction for each applicant ranked lower on the list once the initial grade point ranking is complete as outlined above then your committee will review the act or sat scores of each applicant for an additional of each applicant's ranking the applicant s with the highest score is awarded points and all other applicants ranked by score with a one-point subtraction for each applicant ranked lower on the list the final of the ranking process involves consideration of the letters of recommendation and the personal essay your committee will take into consideration the lucidity of the essay and make a determination after reviewing the letters of recommendation on the level of preparation the applicant has for college-level work along with the ability to maintain a cumulative gpa this component is subject_to your selection committee's discretion and the selection committee will award up to points accordingly pursuant to the ranking process outlined above thereafter your committee will determine the applicants eligible for an award based on the applicant's cumulative score and will award the scholarships pursuant to the number of awards provided for each award year in extraordinary circumstances the selection committee may deviate from the points awarded for each category in determining that an applicant is eligible for an award for no more than one applicant for each award period in such a case your selection committee will provide its rationale for the departure in written form and will maintain the document as part of the records of awards letter catalog number 58264e you will determine the number of scholarships awarded annually by reference to children of employees of b and c and c's independent contracted distributors the number of scholarships awarded annually will not exceed of the number of employees' and independent contractor's children in that year who were eligible applicants considered by your selection committee or alternately if the number of grants does not exceed of the number of children of employees who were eligible for a grant regardless of whether or not they submitted an application whichever is greater the number of scholarship may be limited further by your funding limitations scholarship recipients will be notified by electronic mail the award will be sent directly to the financial aid office of the recipient's educational_institution you will rely on the financial aid office procedures to ensure compliance that award use is for educational_purposes only or in the alternative request receipts from recipient once you award a scholarship your scholarship may be renewed for each year for a total of years or the awarding of a baccalaureate degree whichever period is shorter subject_to the following rules and procedures the recipient shall be required for each year of the scholarship award to adhere to the requirements set forth above in the initial grant section the recipient shall be and remain an enrolled student in good standing at the educational_institution your selection committee shall review the units completed and the gpa of the recipient on the transcripts received from the educational_institution determining compliance with the standards set forth in the initial grant you will renew the scholarship for each additional academic year once y determines the recipient's adherence to the rules and procedures set forth herein in the event that the recipient has not completed sufficient coursework qualifying as a full-time_student for the preceding academic year or has not maintained a cumulative gpa of at least for all academic courses completed y shall notify the recipient by mail that the scholarship will not be renewed for the next academic year the recipient may transfer from an educational_institution to another approved educational_institution upon notice to approval of your scholarship committee prior to the transfer the employment of the recipient's parent or guardian shall not be a factor in determining whether a scholarship should be renewed you represent that you will arrange to receive and review grantee reports annually letter catalog number 58264e and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensuring other grant funds are used by your grantee for their intended purposes and withhold further payments to grantees until you obtain grantees' assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you also represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants explained above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is for study at an educational_organization described in code sec_170 a ii revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that the number of grants awarded to employees' children in any year won't exceed percent of the number of employees' children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees' children in any year won't exceed percent of the number of employees' children who were eligible for grants whether or not they submitted an application or letter catalog number 58264e the number of grants awarded to employees in any year will not exceed percent of the number of employees who were eligible for grants were applicants for grants and considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 g b when applying the percent test applicable to employees' children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures do not differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you you may cite this determination as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh letter catalog number 58264e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals are for charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we have sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58264e
